Citation Nr: 1115691	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for the service-connected diabetes mellitus with gastroparesis and bilateral retinopathy beginning on August 26, 2005 ("diabetes mellitus").

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity associated with diabetes mellitus due to herbicide exposure.

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the left upper extremity associated with diabetes mellitus due to herbicide exposure.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity associated with diabetes mellitus due to herbicide exposure.

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity associated with diabetes mellitus due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2003 and May 2004 rating decisions of the RO.    

In June 2009, the Board denied the Veteran's claim for an initial evaluation in excess of 20 percent prior to July 14, 2004, a 40 percent evaluation beginning on July 14, 2004, and 60 percent beginning on August 26, 2005, for the service-connected diabetes mellitus.  

The Veteran appealed the decision to the United States Court of Appeals for Veteran's Claims (Court).  In a February 2010 Order, and pursuant to Joint Motion for Partial Remand, the Court vacated that portion of the decision that denied an evaluation in excess of 60 percent beginning on August 26, 2005.  This remains the only period for consideration in connection with this appeal as reflected on the cover page of this document.

In June 2009, the Board remanded the claims pertaining to peripheral neuropathy of the upper and lower extremities for further development and adjudication.  Thus, the Court did not have jurisdiction over these matters.  

While the development was completed, the claims were not readjudicated as directed.  The claims pertaining to peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

In January 2011, the Veteran raised claims of service connection for chronic anemia, chronic fatigue and sleep apnea as secondary to the service-connected diabetes mellitus.   These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  Beginning on August 26, 2005, the service-connected diabetes mellitus is shown to have required more than one daily injection of insulin, restricted diet and regulation of activities and to have been productive of hypoglycemic reactions and complications, which are compensably rated.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation for the service-connected diabetes mellitus have been met beginning on August 26, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119 including Diagnostic Code 7913 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The evidence as presently constituted is sufficient to establish a 100 percent schedular evaluation for the service-connected diabetes mellitus from August 26, 2005, which is a full grant of the benefits sought on appeal by the Veteran as to this issue. 

Therefore, any outstanding notice or development not already conducted by VA as to this issue is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


III. Analysis

The Veteran contends he is entitled to a 100 percent evaluation for his service-connected diabetes mellitus beginning on August 26, 2005.   Specifically, he asserts that this condition requires the use of an insulin pump to control blood sugar levels.  He additionally asserts that his diabetes mellitus requires a restricted diet and a regulations of activities like walking and standing.  

The Veteran reports having had multiple hypoglycemic reactions, some of which necessitated the calling of an ambulance, though ultimately did not result in hospitalization.  He finally maintains that as a result of this disability he became permanently incapacitated and was unable to perform his usual occupation.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service-connected diabetes mellitus has been assigned a 60 percent evaluation under 38 C.F.R. § 4.119 including Diagnostic Code 7913.  Under this code section a 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.

A 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a 100 percent evaluation is warranted from August 26, 2005, for the service-connected diabetes mellitus.  38 C.F.R. § 4.7; See Hart, supra.   

In this regard, the evidence shows that, between August 26, 2005, and December 1, 2005, when the Veteran began using an insulin pump, he required at least two insulin injections per day.   The VA outpatient treatment records dated between August 2005 and December 2005 show the Veteran gave himself 20 units of Lantus in the morning and 25 units in the evening.  

In October 2005, the Veteran was giving himself insulin injections before meals on a sliding scale dose.  His diabetes mellitus remained uncontrolled, with episodes of hypoglycemia occurring mainly in the morning.  

It was recommended that the Veteran consider an insulin pump, which he began using on December 1, 2005.  It has also been noted that if the pump failed, the Veteran would inject himself twice daily. 

There is no dispute that the Veteran follows a restricted diet.  While exercise was encouraged, the Veteran's activities have also been clearly limited, to include walking for any great length, standing for long periods of time, or climbing ladders. 
Lay statements reveal the Veteran had difficulty walking at work and would fall down, lose his balance and stumble.  His spouse made similar statements.

NCH Corporation found that the Veteran permanently incapacitated secondary to the diabetes mellitus in October 2006.  They indicated the Veteran could not do exercise, stumbled when he walked because of numbness in his feet and legs, and could not use tools because of numbness in his hands.  He was found disabled by the Social Security Administration as of October 2006 secondary to diabetes mellitus and status post CVA.  

The Veteran does only see his treatment provider once every six months.  There is some question as to whether the Veteran has had hypoglycemic reactions requiring at least three hospitalizations per year.  In December 2005, the Veteran went to the Emergency Room for hypoglycemic reaction and seizure.  

The July 2008 VA examiner noted the Veteran had hypoglycemia on 12 occasions, half of which he would have to go to the hospital, the last being in December 2005.  The Veteran had had to call the ambulance on a number of occasions because of hypoglycemic reactions, but ultimately was treated on scene and not transported to the hospital.  

The Board has no reason to doubt the Veteran's veracity given the objective evidence of record showing uncontrolled blood sugar levels prior to the use of the insulin pump and even after he started using the pump.  

In a January 2011 statement, the Veteran indicated that he had been hospitalized in 2010 due to blacking out and a drop in blood pressure.  (See waived statement dated in January 2011).  38 C.F.R. § 20.1304(c).

Service connection is currently in effect for the following complications of diabetes mellitus: cataracts (30 percent disabling); cerebrovascular accident (10 percent disabling); peripheral neuropathy of the left upper extremity (10 percent disabling); peripheral neuropathy of the right upper extremity (10 percent disabling); peripheral neuropathy of the left lower extremity (10 percent disabling); and peripheral neuropathy of the right lower extremity (10 percent disabling).

He also has noncompensable complications from the diabetes mellitus, to include, but not limited to erectile dysfunction, diabetic retinopathy and gastroparesis.  

In sum, it appears that the service-connected diabetes mellitus more nearly approximates the criteria for a 100 percent rating beginning on August 26, 2005.   This is the maximum schedular rating available for diabetes mellitus.  38 C.F.R. § 4.119. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected diabetes mellitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board has found that the rating criteria used to evaluate the Veteran's service-connected diabetes mellitus reasonably describe his disability level and symptomatology.  The Board has awarded a 100 percent evaluation from August 26, 2005.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An increased  100 percent evaluation for the service-connected diabetes mellitus is granted from August 26, 2005, subject to the regulations governing monetary awards.



REMAND

Although further delay is regrettable, the Board finds that further Remand is necessary regarding the claims for initial evaluations in excess of 10 percent for the service-connected peripheral neuropathy involving each of the upper and lower extremities.  

In a June 2009 Board decision, the aforementioned claims were remanded to schedule the Veteran for a VA neurological examination to determine the current severity of the Veteran's peripheral neuropathy of the upper and lower extremities.  

Thereafter, the RO was to re-adjudicate the claims on appeal and if the claims were denied, the Veteran and his representative were to be issued a Supplemental Statement of the Case (SSOC), and given an opportunity to respond before the case was returned to the Board.

While the Veteran was afforded the requested examination in September 2009; the claims were not readjudicated and an SSOC was not issued.  Pursuant to remand from the Board, the AOJ will issue an SSOC if it develops the evidence or cures a procedural defect.  38 C.F.R. § 19.31(c).  

Accordingly, this case must again be remanded to fairly adjudicate the Veteran's claims.  The RO is directed to the specific development instructions delineated in the numbered paragraphs below.  

1.  After completing any additional notification and/or development deemed warranted, the RO should readjudicate the claims pertaining to peripheral neuropathy of the upper and lower extremities in light of all pertinent evidence associated with the claims folder after the December 2008 SSOC was issued (including, but not limited to, the September 2009 report of VA examination) and legal authority.

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


